Exhibit 10.1

 

Spescom Software Inc.
Shares of Series H Convertible Preferred Stock and Common Stock Warrants

 

SUBSCRIPTION AGREEMENT

 

October 25, 2005

 

M.A.G. Capital, LLC

Monarch Pointe Fund, Ltd.

555 South Flower Street, Suite 4200
Los Angeles, California 90071

 

Ladies and Gentlemen:

 

Spescom Software Inc. a California corporation (the “Company”), hereby confirms
its agreement with Monarch Pointe Fund, Ltd. (“Monarch” or the “Purchaser”) and
M.A.G. Capital, LLC (“MAG”), as set forth below.

 

1.             The Securities.  Subject to the terms and conditions herein
contained, the Company proposes to issue and sell (a) to the Purchaser and the
Second Closing Purchaser (as defined below) an aggregate of Two Thousand Four
Hundred Fifty (2,450) shares of its Series H Convertible Preferred Stock (the
“Series H Stock”), which shall be convertible into shares (the “Conversion
Shares”) of the Company’s Common Stock (the “Common Stock”) in accordance with
the formula set forth in the Certificate of Determination further described
below and (b) to Monarch and MAG, warrants, substantially in the form attached
hereto at Exhibit A (the “Warrants”), to acquire up to 1,851,852 shares of
Common Stock (the “Warrant Shares”), in accordance with the terms and conditions
set forth in Section 3 hereof.  The rights, preferences and privileges of the
Series H Stock are as set forth in the Certificate of Determination of Series H
Preferred Stock, as amended, as filed with the Secretary of State of the State
of California (the “Certificate of Determination”) in the form attached hereto
as Exhibit B.  The number of Conversion Shares and Warrant Shares that Purchaser
may acquire at any time are subject to limitation in the Certificate of
Determination and in the Warrants, respectively, so that the aggregate number of
shares of Common Stock of which such Purchaser and all persons affiliated with
such Purchaser have beneficial ownership (calculated pursuant to Rule 13d-3 of
the Securities Exchange Act of 1934, as amended) does not at any time exceed
9.99% of the Company’s then outstanding Common Stock.

 

The Series H Stock and the Warrants are sometimes herein collectively referred
to as the “Securities.”  This Agreement, the Certificate of Determination, and
the Registration Rights Agreement by and among the Company, Purchaser and MAG,
entered into concurrently herewith and attached hereto as Exhibit C, are
sometimes herein collectively referred to as the “Transaction Documents.”

 

1

--------------------------------------------------------------------------------


 

The Securities will be offered and sold to the Purchaser without such offers and
sales being registered under the Securities Act of 1933, as amended (together
with the rules and regulations of the Securities and Exchange Commission (the
“SEC”) promulgated thereunder, the “Securities Act”), in reliance on exemptions
therefrom.

 

In connection with the sale of the Securities, the Company has made available
(including electronically via the SEC’s EDGAR system) to Purchaser its periodic
and current reports, forms, schedules, proxy statements and other documents
(including exhibits and all other information incorporated by reference) filed
with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  The Company’s Annual Report on Form 10-K for the year ended
September 30, 2004 and all subsequent reports, forms, schedules, statements,
documents, filings and amendments filed by the Company with the SEC under the
Exchange Act, are collectively referred to as the “Disclosure Documents.”  All
references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Disclosure
Documents (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules, documents, exhibits and
other information which is incorporated by reference in the Disclosure
Documents.

 

2.             Representations and Warranties of the Company.  Except as set
forth on the Disclosure Schedule (the “Disclosure Schedule”) delivered by the
Company to Purchaser on the Closing Date (as defined in Section 3 below), the
Company represents and warrants to and agrees with Purchaser and MAG as follows:

 

(a)           The Disclosure Documents as of their respective dates did not, and
will not (after giving effect to any updated disclosures therein) as of the
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The Disclosure
Documents and the documents incorporated or deemed to be incorporated by
reference therein, at the time they were filed or hereafter are filed with the
SEC, complied and will comply, at the time of filing, in all material respects
with the requirements of the Securities Act and/or the Exchange Act, as the case
may be, as applicable.

 

(b)           Schedule A attached hereto sets forth a complete list of the
subsidiaries of the Company (the “Subsidiaries”).  Each of the Company and its
Subsidiaries has been duly incorporated and each of the Company and the
Subsidiaries is validly existing in good standing as a corporation under the
laws of its jurisdiction of incorporation, with the requisite corporate power
and authority to own its properties and conduct its business as now conducted as
described in the Disclosure Documents and is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions where the
ownership or leasing of its properties or the conduct of its business requires
such qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the
business, condition (financial or other), properties or results of operations of
the Company and the Subsidiaries, taken as a whole (any such event, a “Material
Adverse Effect”); as of the Closing Date, the Company will have the authorized,
issued and outstanding capitalization set forth in on Schedule B attached hereto
(the “Company Capitalization”); except as set forth in the Disclosure Documents
or on Schedule A, the Company does not have any subsidiaries or own

 

2

--------------------------------------------------------------------------------


 

directly or indirectly any of the capital stock or other equity or long-term
debt securities of or have any equity interest in any other person; all of the
outstanding shares of capital stock of the Company and the Subsidiaries have
been duly authorized and validly issued, are fully paid and nonassessable and
were not issued in violation of any preemptive or similar rights and are owned
free and clear of all liens, encumbrances, equities, and restrictions on
transferability (other than those imposed by the Securities Act and the state
securities or “Blue Sky” laws) or voting; except as set forth in the Disclosure
Documents, all of the outstanding shares of capital stock of the Subsidiaries
are owned, directly or indirectly, by the Company; except as set forth in the
Disclosure Documents, no options, warrants or other rights to purchase from the
Company or any Subsidiary, agreements or other obligations of the Company or any
Subsidiary to issue or other rights to convert any obligation into, or exchange
any securities for, shares of capital stock of or ownership interests in the
Company or any Subsidiary are outstanding; and except as set forth in the
Disclosure Documents or on Schedule C, there is no agreement, understanding or
arrangement among the Company or any Subsidiary and each of their respective
stockholders or any other person relating to the ownership or disposition of any
capital stock of the Company or any Subsidiary or the election of directors of
the Company or any Subsidiary or the governance of the Company’s or any
Subsidiary’s affairs, and, if any, such agreements, understandings and
arrangements will not be breached or violated as a result of the execution and
delivery of, or the consummation of the transactions contemplated by, the
Transaction Documents.

 

(c)           The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Transaction Documents. 
Each of the Transaction Documents has been duly and validly authorized by the
Company and, when executed and delivered by the Company, will constitute a valid
and legally binding agreement of the Company, enforceable against the Company in
accordance with its terms except as the enforcement thereof may be limited by
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally or (B) general principles of equity and the
discretion of the court before which any proceeding therefore may be brought
(regardless of whether such enforcement is considered in a proceeding at law or
in equity) (collectively, the “Enforceability Exceptions”).

 

(d)           The Series H Stock and the Warrants have been duly authorized and,
when issued upon payment thereof in accordance with this Agreement, will have
been validly issued, fully paid and non-assessable.  The Conversion Shares
issuable have been duly authorized and validly reserved for issuance, and when
issued upon conversion of the Series H Stock in accordance with the terms of the
Certificate of Determination, will have been validly issued, fully paid and
non-assessable.  The Warrant Shares have been duly authorized and validly
reserved for issuance, and when issued upon exercise of the Warrants in
accordance with the terms thereof, will have been validly issued, fully paid and
non-assessable.  The Common Stock of the Company conforms to the description
thereof contained in the Disclosure Documents.  The stockholders of the Company
have no preemptive or similar rights with respect to the Common Stock.

 

(e)           No consent, approval, authorization, license, qualification,
exemption or order of any court or governmental agency or body or third party is
required for the performance of the Transaction Documents by the Company or for
the consummation by the

 

3

--------------------------------------------------------------------------------


 

Company of any of the transactions contemplated thereby, or the application of
the proceeds of the issuance of the Securities as described in this Agreement,
except for such consents, approvals, authorizations, licenses, qualifications,
exemptions or orders (i) as have been obtained on or prior to the Closing Date,
(ii) as are not required to be obtained on or prior to the Closing Date that
will be obtained when required, or (iii) the failure to obtain which would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(f)            Except as set forth on Schedule D, none of the Company or the
Subsidiaries is (i) in material violation of its articles of incorporation or
bylaws (or similar organizational document), (ii) in breach or violation of any
statute, judgment, decree, order, rule or regulation applicable to it or any of
its properties or assets, which breach or violation would, individually or in
the aggregate, have a Material Adverse Effect, or (iii) except as described in
the Disclosure Documents, in default (nor has any event occurred which with
notice or passage of time, or both, would constitute a default) in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan agreement,
note, lease, license, franchise agreement, permit, certificate or agreement or
instrument to which it is a party or to which it is subject, which default
would, individually or in the aggregate, have a Material Adverse Effect.

 

(g)           The execution, delivery and performance by the Company of the
Transaction Documents and the consummation by the Company of the transactions
contemplated thereby and the fulfillment of the terms thereof will not
(a) violate, conflict with or constitute or result in a breach of or a default
under (or an event that, with notice or lapse of time, or both, would constitute
a breach of or a default under) any of (i) the terms or provisions of any
contract, indenture, mortgage, deed of trust, loan agreement, note, lease,
license, franchise agreement, permit, certificate or agreement or instrument to
which any of the Company or the Subsidiaries is a party or to which any of their
respective properties or assets are subject, (ii) the Certificate of
Incorporation or bylaws of any of the Company or the Subsidiaries (or similar
organizational document) or (iii) any statute, judgment, decree, order, rule or
regulation of any court or governmental agency or other body applicable to the
Company or the Subsidiaries or any of their respective properties or assets or
(b) result in the imposition of any lien upon or with respect to any of the
properties or assets now owned or hereafter acquired by the Company or any of
the Subsidiaries; which violation, conflict, breach, default or lien would,
individually or in the aggregate, have a Material Adverse Effect.

 

(h)           The audited consolidated financial statements included in the
Disclosure Documents present fairly the consolidated financial position, results
of operations, cash flows and changes in shareholders’ equity of the entities,
at the dates and for the periods to which they relate and have been prepared in
all material respects in accordance with generally accepted accounting
principles applied on a consistent basis; the interim un-audited consolidated
financial statements included in the Disclosure Documents present fairly the
consolidated financial position, results of operations and cash flows of the
entities, at the dates and for the periods to which they relate subject to
year-end audit adjustments and have been prepared in all material respects in
accordance with generally accepted accounting principles applied on a consistent
basis with the audited consolidated financial statements included therein; the
selected financial and statistical data included in the Disclosure Documents
present fairly the information

 

4

--------------------------------------------------------------------------------


 

shown therein and have been prepared and compiled in all material respects on a
basis consistent with the audited financial statements included therein, except
as otherwise stated therein; and each of the auditors previously engaged by the
Company or to be engaged in the future by the Company is an independent
certified public accountant as required by the Securities Act for an offering
registered thereunder.

 

(i)            Except as described in the Disclosure Documents, there is not
pending or, to the knowledge of the Company, threatened any action, suit,
proceeding, inquiry or investigation, governmental or otherwise, to which any of
the Company or the Subsidiaries is a party, or to which their respective
properties or assets are subject, before or brought by any court, arbitrator or
governmental agency or body, that, if determined adversely to the Company or any
such Subsidiary, would, individually or in the aggregate, have a Material
Adverse Effect or that seeks to restrain, enjoin, prevent the consummation of or
otherwise challenge the issuance or sale of the Securities to be sold hereunder
or the application of the proceeds therefrom or the other transactions described
in the Disclosure Documents.

 

(j)            The Company and the Subsidiaries own or possess adequate licenses
or other rights to use all patents, trademarks, service marks, trade names,
copyrights and know-how that are necessary to conduct their businesses as
described in the Disclosure Documents.  None of the Company or the Subsidiaries
has received any written notice of infringement of (or knows of any such
infringement of) asserted rights of others with respect to any patents,
trademarks, service marks, trade names, copyrights or know-how that, if such
assertion of infringement or conflict were sustained, would, individually or in
the aggregate, have a Material Adverse Effect.

 

(k)           Each of the Company and the Subsidiaries possesses all licenses,
permits, certificates, consents, orders, approvals and other authorizations
from, and has made all declarations and filings with, all federal, state, local
and other governmental authorities, all self-regulatory organizations and all
courts and other tribunals presently required or necessary to own or lease, as
the case may be, and to operate its respective properties and to carry on its
respective businesses as now or proposed to be conducted as set forth in the
Disclosure Documents (“Permits”), except where the failure to obtain such
Permits would not, individually or in the aggregate, have a Material Adverse
Effect and none of the Company or the Subsidiaries has received any notice of
any proceeding relating to revocation or modification of any such Permit, except
as described in the Disclosure Documents and except where such revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(l)            Subsequent to June 30, 2005 and except as described in the
Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2005 or
in the Company’s Annual Report on Form 10-K for the year ended September 30,
2004, as amended, (i) the Company and the Subsidiaries have not incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions not in the ordinary course of business or (ii) the Company
and the Subsidiaries have not purchased any of their respective outstanding
capital stock, or declared, paid or otherwise made any dividend or distribution
of any kind on any of their respective capital stock or otherwise (other than,
with respect to any of such Subsidiaries, the purchase of capital stock by the
Company), (iii) there has not been any material

 

5

--------------------------------------------------------------------------------


 

increase in the long-term indebtedness of the Company or any of the
Subsidiaries, (iv) there has not occurred any event or condition, individually
or in the aggregate, that has a Material Adverse Effect, and (v) the Company and
the Subsidiaries have not sustained any material loss or interference with
respect to their respective businesses or properties from fire, flood,
hurricane, earthquake, accident or other calamity, whether or not covered by
insurance, or from any labor dispute or any legal or governmental proceeding.

 

(m)          There are no material legal or governmental proceedings nor are
there any material contracts or other documents required by the Securities Act
to be described in a prospectus that are not described in the Disclosure
Documents.  Except as described in the Disclosure Documents, none of the Company
or the Subsidiaries is in default under any of the contracts described in the
Disclosure Documents, has received a notice or claim of any such default or has
knowledge of any breach of such contracts by the other party or parties thereto,
except for such defaults or breaches as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(n)           Each of the Company and the Subsidiaries has good and marketable
title to all real property described in the Disclosure Documents as being owned
by it and good and marketable title to the leasehold estate in the real property
described therein as being leased by it, free and clear of all liens, charges,
encumbrances or restrictions, except, in each case, as described in the
Disclosure Documents or such as would not, individually or in the aggregate,
have a Material Adverse Effect.  All material leases, contracts and agreements
to which the Company or any of the Subsidiaries is a party or by which any of
them is bound are valid and enforceable against the Company or any such
Subsidiary, are, to the knowledge of the Company, valid and enforceable against
the other party or parties thereto and are in full force and effect, in each
case subject to the Enforceability Exceptions.

 

(o)           Each of the Company and the Subsidiaries has filed all necessary
federal, state and foreign income and franchise tax returns, except where the
failure to so file such returns would not, individually or in the aggregate,
have a Material Adverse Effect, and has paid all taxes shown as due thereon; and
other than tax deficiencies which the Company or any Subsidiary is contesting in
good faith and for which adequate reserves have been provided in accordance with
generally accepted accounting principles, there is no tax deficiency that has
been asserted against the Company or any Subsidiary that would, individually or
in the aggregate, have a Material Adverse Effect.

 

(p)           None of the Company or the Subsidiaries is, or immediately after
the Closing Date will be, required to register as an “investment company” or a
company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

(q)           Since January 2002 none of the Company or the Subsidiaries or, to
the knowledge of any of such entities’ directors, officers, employees, agents or
controlling persons, has taken, directly or indirectly, any action for the
purpose of causing the stabilization or manipulation of the price of the Common
Stock.

 

6

--------------------------------------------------------------------------------


 

(r)            None of the Company, the Subsidiaries or any of their respective
Affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act)
directly, or through any agent, engaged in any form of general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act) in connection with the offering of the Securities or engaged in
any other conduct that would cause such offering to be constitute a public
offering within the meaning of Section 4(2) of the Securities Act.  Assuming the
accuracy of the representations and warranties of the Purchaser in Section 6
hereof, it is not necessary in connection with the offer, sale and delivery of
the Securities to the Purchaser in the manner contemplated by this Agreement to
register any of the Securities under the Securities Act.

 

(s)           There is no strike, labor dispute, slowdown or work stoppage with
the employees of the Company or any of the Subsidiaries which is pending or, to
the knowledge of the Company or any of the Subsidiaries, threatened.

 

(t)            Each of the Company and the Subsidiaries carries general
liability insurance coverage comparable to other companies of its size and
similar business.

 

(u)           Each of the Company and the Subsidiaries maintains internal
accounting controls which provide reasonable assurance that (A) transactions are
executed in accordance with management’s authorization, (B) transactions are
recorded as necessary to permit preparation of its financial statements and to
maintain accountability for its assets, and (C) access to its material assets is
permitted only in accordance with management’s authorization and (D) the values
and amounts reported for its material assets are compared with its existing
assets at reasonable intervals.

 

(v)           The Company does not know of any claims for services, either in
the nature of a finder’s fee or financial advisory fee, with respect to the
offering of the Securities and the transactions contemplated by the Transaction
Documents.

 

(w)          The Common Stock is traded on the Over-the-Counter Bulletin Board
(the “OTC BB”).  Except as described in the Disclosure Documents, the Company
currently is not in violation of, and the consummation of the transactions
contemplated by the Transaction Documents will not violate, any rule of the
National Association of Securities Dealers.

 

(x)            The Company is eligible to use Form S-1 or S-2 for the resale of
the Conversion Shares by Purchaser or their transferees and the Warrant Shares
by Purchaser, MAG or their transferees.  The Company has no reason to believe
that it is not capable of satisfying the registration or qualification
requirements (or an exemption therefrom) necessary to permit the resale of the
Conversion Shares and the Warrant Shares under the securities or “blue sky” laws
of any jurisdiction within the United States.

 

(y)                                 Set forth on Schedule E is the Company’s
intended use of the proceeds from this transaction.

 

(z)            Except as set forth on Schedule F, to the Company’s knowledge,
none of the officers or directors of the Company (i) has been convicted of any
crime (other

 

7

--------------------------------------------------------------------------------


 

than traffic violations or misdemeanors not involving fraud) or is currently
under investigation or indictment for any such crime, (ii) has been found by a
court or governmental agency to have violated any securities or commodities
law or to have committed fraud or is currently a party to any legal proceeding
in which either is alleged, (iii) has been the subject of a proceeding under the
bankruptcy laws or any similar state laws, or (iv) has been an officer,
director, general partner, or managing member of an entity which has been the
subject of such a proceeding.

 

3.             Purchase, Sale, Exchange and Delivery of the Securities.  On the
basis of the representations, warranties, agreements and covenants herein
contained and subject to the terms and conditions herein set forth, the Company
agrees to issue and sell to the Purchaser, and Purchaser agrees to purchase from
the Company, a total of 2,450 shares of Series H Stock as follows:  (i) 1,000
shares of Series H Stock at $1,000.00 per share as set forth below, and (ii)
1,450 shares of Series H Stock in exchange for tendering 1,450 shares of Series
G Convertible Preferred Stock of the Company owned by Monarch, represented by
stock certificate no. G-02.  In connection with the purchase and sale of Series
H Stock, for no additional consideration, the Purchaser and MAG will receive
Warrants to purchase 1,851,852 shares of Common Stock, as set forth below.

 

(a)           The closing of the transactions described herein (the “Closing”)
shall take place at a time and on a date (the “Closing Date”) to be specified by
the parties, which will be no later than 5:00 p.m. (Pacific time) on
October      , 2005.  On the Closing Date, the Company shall deliver (a) a
certificate in definitive form for 1,950 shares of Series H Stock issued
Monarch, (c) Warrants in the amounts of (i) 462,963 to Monarch and (ii) 462,963
to MAG and (d) the Subscription Agreement, Certificate of Designation and
Registration Rights Agreement, each duly executed on behalf of the Company.  On
the Closing Date, (i) Monarch shall deliver Five Hundred Thousand Dollars
($500,000) (the “Purchase Price”) by wire transfer of immediately available
funds to an account as directed by the Company, (ii) Monarch shall deliver stock
certificate no. G-02 in the amount of One Thousand Four Hundred Fifty (1,450)
shares of Series G Convertible Preferred Stock of the Company and (iii) each of
the Purchaser and MAG shall deliver the Subscription Agreement and Registration
Rights Agreement, each duly executed on behalf of each such Purchaser and MAG. 
The Closing will occur when all documents and instruments necessary or
appropriate to effect the transactions contemplated herein are exchanged by the
parties and all actions taken at the Closing will be deemed to be taken
simultaneously.

 

(b)           The second closing of the transactions described herein (the
“Second Closing”) shall take place at a time and on a date (the “Second Closing
Date”) no later than January 20, 2006. If all of the following conditions (the
“Second Closing Conditions”) have not been met on or before January 20, 2006,
MAG and the Second Closing Purchaser (as defined below) shall have no obligation
to go forward with the Second Closing.

 

(i)            On or before November 1, 2005, the Company shall engage Liolios
Group (“Liolios Group”), or a public relations firm reasonably acceptable to MAG
and the Company, to perform various marketing and public relations services for
the Company for a period of six months, provided, however, that the Company
shall have the right to terminate Liolios Group or such other public relations
firm at any time, in the event the Company, in its

 

8

--------------------------------------------------------------------------------


 

sole discretion, is dissatisfied with Liolios Group’s performance.  In the event
the Company terminates such public relations firm within such six month period,
the Company shall engage an alternate public relations firm reasonably
acceptable to MAG to perform such functions for the remainder of such period.

 

(ii)           No Event of Default or breach of any covenant under this
Agreement or the Subscription Agreement dated November 5, 2004 by and between
Company, Purchaser and MAG shall have occurred.

 

(iii)          The Second Closing Purchaser shall have received certificates,
dated the Second Closing Date and signed by the Chief Executive Officer and the
Chief Financial Officer of the Company, to the effect of paragraphs 5(a)
and (b).

 

(iv)          The closing price of Company’s Common Stock for the twenty (20)
trading days preceding the Second Closing Date shall be greater than or equal to
$0.16 per share.

 

(v)                                 On the Second Closing Date, the Company
shall be current in all of its public filings.

 

(vi)          The officers and directors of the Company shall not sell any
shares of Common Stock prior to the date which is 100 days after the effective
date of the Registration Statement.

 

(vii)         The Second Closing Purchaser shall have received an opinion of
Gibson, Dunn & Crutcher LLP with respect to the authorization of the Series H
Stock, the Conversion Shares, the Warrants and the Warrant Shares to be issued
in the Second Closing and other customary matters.

 

On the Second Closing Date, the Company shall deliver (a) a certificate in
definitive form for 500 shares of Series H Stock issued to such fund as MAG
designates, which shall be one or more of Purchaser, Mercator Momentum Fund,
L.P. or Momentum Fund III, L.P. (the “Second Closing Purchaser”), provided,
however, that if MAG fails to notify the Company at least three (3) business
days prior to the Second Closing Date which fund or funds it has designated to
be the Second Closing Purchaser, the Second Closing Purchaser shall be Monarch,
(b) Warrants in the amounts of (i) 462,963 to the Second Closing Purchaser and
(ii) 462,963 to MAG, and (c) a registration rights agreement substantially in
the form attached hereto as Exhibit D, duly executed by the Company.  On the
Second Closing Date, (i) MAG shall cause the Second Closing Purchaser to deliver
Five Hundred Thousand Dollars ($500,000) (the “Subsequent Purchase Price”) by
wire transfer of immediately available funds to an account as directed by the
Company, (ii) MAG shall cause the Second Closing Purchaser to deliver, and MAG
shall deliver, a registration rights agreement substantially in the form
attached hereto as Exhibit D, duly executed on behalf of each of the Second
Closing Purchaser and MAG, and (iii) if Monarch is not the Second Closing
Purchaser, MAG shall cause the Second Closing Purchaser to deliver to the
Company a certificate, in form and substance satisfactory to the Company,
pursuant to which the Second Closing Purchaser agrees to be bound by all of the
terms and conditions of this Subscription Agreement, including but not limited
to the representations,

 

9

--------------------------------------------------------------------------------


 

warranties and covenants set forth herein, and the term “Purchaser” as used in
this Subscription Agreement, shall be deemed to refer to both Monarch and the
Second Closing Purchaser.  The Second Closing will occur when all documents and
instruments necessary or appropriate to effect the transactions contemplated
herein are exchanged by the parties and all actions taken at the Second Closing
will be deemed to be taken simultaneously.

 

Notwithstanding the foregoing, if, as of January 20, 2006, the parties fail to
consummate the Second Closing and such failure is attributable to MAG’s or the
Second Closing Purchaser’s failure to take any action necessary to consummate
the Second Closing, the Company shall have the right to amend its Certificate of
Determination such that it reverts to the form in which it was filed prior to
the First Closing Date (and the Purchaser and MAG hereby irrevocably consent to
such amendment), and the obligations of the Company under this Subscription
Agreement and the Registration Rights Agreement shall be deemed null and void.

 

4.                                       Certain Covenants of the Company.  The
Company covenants and agrees with Purchaser as follows:

 

(a)           None of the Company or any of its Affiliates will sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Securities Act) which would be integrated with the
sale of the Securities in a manner which would require the registration under
the Securities Act of the Securities.

 

(b)           The Company will not become, at any time prior to the expiration
of three years after the Closing Date, an open-end investment company, unit
investment trust, closed-end investment company or face-amount certificate
company that is or is required to be registered under the Investment Company
Act.

 

(c)           None of the proceeds of the Series H Stock will be used to reduce
or retire any insider note or convertible debt held by an officer or director of
the Company.

 

(d)           Subject to Section 10 of this Agreement, the Conversion Shares and
the Warrant Shares will be eligible for trading on the OTC BB or such market on
which the Company’s shares are subsequently listed or traded, immediately
following the effectiveness of the Registration Statement.

 

(e)           The Company will use reasonable efforts to do and perform all
things required to be done and performed by it under this Agreement and the
other Transaction Documents and to satisfy all conditions precedent on its part
to the obligations of the Purchaser to purchase and accept delivery of the
Securities.

 

5.             Conditions of the Purchaser’s Obligations.  The obligation of
Purchaser to consummate the Closing is subject to the following conditions
unless waived in writing by the Purchaser:

 

(a)           The representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects (other than
representations and warranties with a Material Adverse Effect qualifier, which
shall be true and correct as written) on

 

10

--------------------------------------------------------------------------------


 

and as of the Closing Date; the Company shall have complied in all material
respects with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date.

 

(b)           None of the issuance and sale of the Securities pursuant to this
Agreement or any of the transactions contemplated by any of the other
Transaction Documents shall be enjoined (temporarily or permanently) and no
restraining order or other injunctive order shall have been issued in respect
thereof; and there shall not have been any legal action, order, decree or other
administrative proceeding instituted or, to the Company’s knowledge, threatened
against the Company or against Purchaser relating to the issuance of the
Securities or Purchaser’s activities in connection therewith or any other
transactions contemplated by this Agreement, the other Transaction Documents or
the Disclosure Documents.

 

(c)           The Purchaser shall have received an opinion of Gibson, Dunn &
Crutcher LLP with respect to the authorization of the Series H Stock, the
Conversion Shares, the Warrants and the Warrant Shares and other customary
matters in the form attached hereto as Exhibit E.

 

6.                                       Representations and Warranties of the
Purchaser.

 

(a)           Each of the Purchaser and MAG represents and warrants to the
Company that the Securities to be acquired by it hereunder (including the
Conversion Shares and the Warrant Shares that it may acquire upon conversion or
exercise of the Series H Stock or the Warrants, respectively) are being acquired
for their own account for investment and with no intention of distributing or
reselling such Securities (including the Conversion Shares and the Warrant
Shares that it may acquire upon conversion or exercise thereof, as the case may
be) or any part thereof or interest therein in any transaction which would be in
violation of the securities laws of the United States of America or any State. 
Nothing in this Agreement, however, shall prejudice or otherwise limit the
Purchaser’s right to sell or otherwise dispose of all or any part of such
Conversion Shares or Warrant Shares under an effective registration statement
under the Securities Act and in compliance with applicable state securities laws
or under an exemption from such registration.  By executing this Agreement,
Purchaser further represents that such Purchaser does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to any person with respect to any of the Securities.

 

(b)           Each of the Purchaser and MAG understands that the Securities
(including the Conversion Shares and the Warrant Shares that it may acquire upon
conversion or exercise thereof, as the case may be) have not been registered
under the Securities Act and may not be offered, resold, pledged or otherwise
transferred except (a) pursuant to an exemption from registration under the
Securities Act (and, if requested by the Company, based upon an opinion of
counsel acceptable to the Company) or pursuant to an effective registration
statement under the Securities Act and (b) in accordance with all applicable
securities laws of the states of the United States and other jurisdictions.

 

11

--------------------------------------------------------------------------------


 

Each of the Purchaser and MAG agrees to the imprinting, so long as appropriate,
of the following legend on the Securities (including the Conversion Shares and
the Warrant Shares that it may acquire upon conversion or exercise thereof, as
the case may be):

 

The shares of stock evidenced by this certificate have not been registered under
the U.S. Securities Act of 1933, as amended, and may not be offered, sold,
pledged or otherwise transferred (“transferred”) in the absence of such
registration or an applicable exemption therefrom. In the absence of such
registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.

 

The legend set forth above may be removed if and when the Conversion Shares or
the Warrant Shares, as the case may be, are disposed of pursuant to an effective
registration statement under the Securities Act or in the opinion of counsel to
the Company experienced in the area of United States Federal securities laws
such legends are no longer required under applicable requirements of the
Securities Act.  The Series H Stock, the Warrants, the Conversion Shares and the
Warrant Shares shall also bear any other legends required by applicable Federal
or state securities laws, which legends may be removed when in the opinion of
counsel to the Company experienced in the applicable securities laws, the same
are no longer required under the applicable requirements of such securities
laws.  The Company agrees that it will provide Purchaser, upon request, with a
substitute certificate, not bearing such legend at such time as such legend is
no longer applicable.  Purchaser agrees that, in connection with any transfer of
the Conversion Shares or the Warrant Shares by it pursuant to an effective
registration statement under the Securities Act, Purchaser will comply with all
prospectus delivery requirements of the Securities Act.  The Company makes no
representation, warranty or agreement as to the availability of any exemption
from registration under the Securities Act with respect to any resale of the
Series H Stock, the Warrants, the Conversion Shares or the Warrant Shares.

 

(c)           Each of the Purchaser and MAG represents and warrants to the
Company that it is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D under the Securities Act and that neither such Purchaser nor MAG is
an “underwriter” within the meaning of Section 2(11) of the Securities Act. 
Each of the Purchaser and MAG represents and warrants to the Company that
neither such Purchaser nor MAG learned of the opportunity to acquire Securities
or any other security issuable by the Company through any form of general
advertising or public solicitation.

 

(d)           Each of the Purchaser and MAG represents and warrants to the
Company that it has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, having been represented by
counsel, and has so evaluated the merits and risks of such investment and is
able to bear the economic risk of such investment and, at the present time, is
able to afford a complete loss of such investment.

 

12

--------------------------------------------------------------------------------


 

(e)           Each of the Purchaser and MAG represents and warrants to the
Company that its overall commitment to investments which are not readily
marketable is not disproportionate to its net worth, and its purchase of the
Securities will not cause such overall commitment to become excessive.

 

(f)            Each of the Purchaser and MAG recognizes that the purchase of the
Securities involves a high degree of risk.

 

(g)           Each of the Purchaser and MAG represents and warrants to the
Company that all information it has provided to the Company including, but not
limited to, its financial position and its knowledge of financial and business
matters is true, correct and complete as of the date of execution of this
Subscription Agreement.  Each of the Purchaser and MAG undertakes to provide
promptly to the Company written notice of any material changes in its financial
position or otherwise, and such information shall be true, correct and complete
as of the date given.  Each of the Purchaser and MAG understands that the
Company will rely to a material degree upon the representations contained
therein.

 

(h)           Each of the Purchaser and MAG represents and warrants to the
Company that (i) the purchase of the Securities to be purchased by it has been
duly and properly authorized and this Agreement has been duly executed and
delivered by it or on its behalf and constitutes the valid and legally binding
obligation of Purchaser or MAG, enforceable against Purchaser or MAG in
accordance with its terms, subject to the Enforceability Exceptions, (ii) the
purchase of the Securities to be purchased by it does not conflict with or
violate its charter, by-laws or any law, regulation or court order applicable to
it; and (iii) the purchase of the Securities to be purchased by it does not
impose any penalty or other onerous condition on Purchaser or MAG under or
pursuant to any applicable law or governmental regulation.

 

(i)            Each of the Purchaser and MAG represents and warrants to the
Company that neither it nor any of its directors, officers, employees, agents,
partners, members, controlling persons or shareholders holding 5% or more of the
Common Stock outstanding on the Closing Date, has taken or will take, directly
or indirectly, any actions designed, or might reasonably be expected to cause or
result in the stabilization or manipulation of the price of the Common Stock.

 

(j)            Each of the Purchaser and MAG acknowledges it or its
representatives have reviewed and understand the Transaction Documents and
Disclosure Documents and further acknowledges that it or its representatives
have been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and the Company’s financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment in the Securities; and (iii) the opportunity to obtain
such additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy and
completeness of the information contained in the Disclosure Documents.

 

13

--------------------------------------------------------------------------------


 

(k)           Each of the Purchaser and MAG represents and warrants to the
Company that it has based its investment decision solely upon the information
contained in the Disclosure Documents and such other information as may have
been provided to it or its representatives by the Company in response to their
inquiries, and has not based its investment decision on any research or other
report regarding the Company prepared by any third party (“Third Party
Reports”).  Each of the Purchaser and MAG understands and acknowledges that (i)
the Company does not endorse any Third Party Reports and (ii) its actual results
may differ materially from those projected in any Third Party Report.

 

(l)            Each of the Purchaser and MAG represents and warrants to the
Company that no oral or written representations have been made and no oral or
written information has been furnished to them or their advisors in connection
with this offering that were in any way inconsistent with the information set
forth in the Disclosure Documents.

 

(m)          Each of the Purchaser and MAG understands and acknowledges that (i)
any forward-looking information included in the Disclosure Documents supplied to
Purchaser or MAG by the Company or its management is subject to risks and
uncertainties, including those risks and uncertainties set forth in the
Disclosure Documents; and (ii) the Company’s actual results may differ
materially from those projected by the Company or its management in such
forward-looking information.

 

(n)           Each of the Purchaser and MAG understands and acknowledges that
(i) the Securities are offered and sold without registration under the
Securities Act in a private placement that is exempt from the registration
provisions of the Securities Act and (ii) the availability of such exemption
depends in part on, and that the Company and its counsel will rely upon, the
accuracy and truthfulness of the foregoing representations and each of Purchaser
and MAG hereby consents to such reliance.

 

(o)           Each of the Purchaser and MAG understands that no U.S. federal or
state agency, or any agency or governmental or regulatory authority in any other
country, including without limitation, the U.S. Securities and Exchange
Commission, has passed upon the Securities or made any finding or determination
as to the fairness of this investment.

 

(p)           Each of the Purchaser and MAG represents and warrants to the
Company that it is not a prohibited investor under the anti-money laundering or
anti-terrorism laws of any jurisdiction, including without limitation, any
country, territory, nation or national association.

 

(q)           Each of the Purchaser and MAG understands that the Company and its
assets may be subject to the laws and regulations of many jurisdictions,
including but not limited to anti-terrorism laws and anti-money laundering
laws.  Neither MAG nor Purchaser, nor any person or entity who controls MAG or
Purchaser, nor, to the best of MAG and the Purchaser’s knowledge, any person or
entity who owns any direct equity interest in either of them, is identified on
the list of “Specially Designated Nationals and Blocked Persons” (“SDNs”)
maintained by the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”), and neither of the Purchaser nor MAG is owned or controlled by any
SDN. Neither of the Purchaser nor MAG is involved in business arrangements or
otherwise engaged in transactions

 

14

--------------------------------------------------------------------------------


 

with or involving countries subject to economic or trade sanctions imposed by
the United States Government, or with or involving SDNs in violation of the
regulations maintained by the OFAC.  Each of the Purchaser and MAG is in full
compliance with the Bank Secrecy Act (31 U.S.C. § 5311 et. seq.) and 18 U.S.C.
§§ 1956 and 1957 and the regulations under such statutes; and any other
applicable anti-terrorist or anti-money laundering Laws and regulations.

 

(r)            Each of the Purchaser and MAG represents and warrants to the
Company that neither of the Purchaser, nor MAG, nor any of their affiliates has,
directly or indirectly, offered to “short sell”, contracted to “short sell,”
otherwise engaged in any “short selling” or encouraged others to “short sell”
the securities of the Company, including, without limitation, shares of Common
Stock that will be received as a result of the conversion of the Series H Stock
or the exercise of the Warrants.  For purposes of this Agreement, “short
selling” shall include any short sale (whether or not against the box) and any
similar hedging or derivative securities transaction.

 

7.                                       Covenants of Purchaser.

 

(a)           Not to Short Sell Stock.  Purchaser, on behalf of itself, its
affiliates, its successors and assigns and any other direct or indirect
transferee holding any of the Warrants, the Series H Stock or the Registrable
Securities, hereby covenants and agrees not to, directly or indirectly, offer to
“short sell”, contract to “short sell” or otherwise “short sell” or encourage
others to “short sell” the securities of the Company, including, without
limitation, shares of Common Stock that will be received as a result of the
conversion of the Series H Stock or the exercise of the Warrants.

 

8.                                       Termination.

 

(a)           This Agreement may be terminated in the sole discretion of the
Company by notice to Purchaser if at the Closing Date:

 

(i)            the representations and warranties made by Purchaser or MAG in
Section 6 are not true and correct in all material respects; or

 

(ii)           as to the Company, the sale of the Securities hereunder (i) is
prohibited or enjoined by any applicable law or governmental regulation or (ii)
subjects the Company to any penalty, or in its reasonable judgment, other
onerous condition under or pursuant to any applicable law or government
regulation that would materially reduce the benefits to the Company of the sale
of the Securities to Purchaser, so long as such regulation, law or onerous
condition was not in effect in such form at the date of this Agreement.

 

(b)           This Agreement may be terminated by either of the Purchaser or MAG
by notice to the Company given in the event that the Company shall have failed,
refused or been unable to satisfy all material conditions on its part to be
performed or satisfied hereunder on or prior to the Closing Date, or if after
the execution and delivery of this Agreement and immediately prior to the
Closing Date, trading in securities of the Company on the OTC BB shall have been
suspended.

 

15

--------------------------------------------------------------------------------


 

(c)                                  This Agreement may be terminated by mutual
written consent of all parties.

 

9.             Registration.  The Company shall use commercially reasonable
efforts to prepare and file with the SEC a Registration Statement, or amend its
existing Registration Statement on Form S-2, Registration No. 333-121038
covering the resale of the maximum number of Conversion Shares issuable upon
conversion of the Series H Stock then issued to Purchaser and the Warrant Shares
issuable upon exercise of the Warrants (collectively, the “Registrable
Securities”), on or before December 31, 2005, as set forth in the Registration
Rights Agreement.  If the Second Closing is consummated following the filing or
effectiveness of such Registration Statement, the Company shall use commercially
reasonable efforts to amend such Registration Statement to add the maximum
number of Conversion Shares issuable upon conversion of the Series H Stock
issued in the Second Closing and the Warrant Shares issuable upon exercise of
the Warrants issued in the Second Closing (and such shares shall be included in
the definition of Registrable Securities) within thirty (30) days following the
Second Closing Date.

 

10.           Redemption.  At any time after the Closing, the Company may, at
its option, issue a redemption notice to the Purchaser and MAG (a “Redemption
Notice”) providing that the Company (or its designee) will purchase all or a
portion of the outstanding Series H Stock and Warrants (including any Common
Stock issued upon the conversion of the Series H Stock or exercise of the
Warrants). The Redemption Notice shall specify (a) the redemption date (the
“Redemption Date”), which date shall be at least five (5) trading days after the
date the Redemption Notice is received by Purchaser and MAG, and (b) the number
of shares of Series H Stock and/or Warrants to be redeemed. The redemption price
for the Series H Stock shall equal $1500 per share (or the equivalent value on
an as-converted basis for each share of Common Stock). The redemption price per
share for the Warrants shall equal 150% of the exercise price per share. Unless
full payment is received by Purchaser and MAG within three (3) trading days
after the Redemption Date, the Redemption Notice shall be void.

 

11.           Event of Default.  If an Event of Default (as defined below)
occurs and remains uncured for a period of 15 days, the Purchaser and MAG shall
have the right to exercise any or all of the rights given to the Purchaser and
MAG relating to the Securities, as further described in the Certificate of
Determination.  In addition, the Conversion Price (as defined in the Certificate
of Determination) shall be reduced from 85% of the Market Price (as defined in
the Certificate of Determination) to 75% of the Market Price, subject to the
Ceiling Price and Floor Price as those terms are defined in the Certificate of
Determination.

 

The Purchaser need not provide and the Company hereby waives any presentment,
demand, protest or other notice of any kind, and the Purchaser may immediately
and without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such declaration may be rescinded and annulled by Purchaser at any time prior to
payment hereunder. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.

 

16

--------------------------------------------------------------------------------


 

An “Event of Default” shall include the commencement by the Company of a
voluntary case or proceeding under the bankruptcy laws or the Company’s failure
to: (i) discharge or stay a bankruptcy proceeding within 60 days of such action
being taken against the Company, (ii) file the Registration Statement with the
SEC on or before December 31, 2005, (iii) maintain trading of the Company’s
Common Stock on the OTC BB except for any periods when the stock is listed on
the NASDAQ Small Stock Market, the NASDAQ National Stock Market, the AMEX or the
NYSE, (iv) pay the expenses referred to below or the Due Diligence Fee within
three (3) days after the Closing; or (vi) deliver to Purchaser, or Purchaser’s
broker, as directed, Common Stock that Purchaser has converted within three (3)
business days of such conversion.

 

12.           Notices.  All communications hereunder shall be in writing and
shall be hand delivered, mailed by first-class mail, couriered by next-day air
courier or by facsimile and confirmed in writing (i) if to the Company, at the
addresses set forth below, or (ii) if to a Purchaser or MAG, to the address set
forth for such party on the signature page hereto.

 

If to the Company:
Spescom Software Inc.
10052 Mesa Ridge Court, Suite 100
San Diego, CA  92121
Telephone No.: (858) 625-3000 (ext. 6831)
Facsimile No.:  (858) 625-3010
Attention:  John Low

with a copy to:

Gibson, Dunn & Crutcher LLP
1881 Page Mill Rd.
Palo Alto, CA  94063
Telephone No.: (650) 849-5383
Facsimile No.:  (650) 849-5083
Attention:  Russell C. Hansen

 

All such notices and communications shall be deemed to have been duly given: 
(i) when delivered by hand, if personally delivered; (ii) five business days
after being deposited in the mail, postage prepaid, if mailed certified mail,
return receipt requested; (iii) one business day after being timely delivered to
a next-day air courier guaranteeing overnight delivery; (iv) the date of
transmission if sent via facsimile to the facsimile number as set forth in this
Section or the signature page hereof prior to 6:00 p.m. on a business day, or
(v) the business day following the date of transmission if sent via facsimile at
a facsimile number set forth in this Section or on the signature page hereof
after 6:00 p.m. or on a date that is not a business day.  Change of a party’s
address or facsimile number may be designated hereunder by giving notice to all
of the other parties hereto in accordance with this Section.

 

17

--------------------------------------------------------------------------------


 

13.           Survival Clause.  The respective representations, warranties,
agreements and covenants of the Company and the Purchaser and MAG set forth in
this Agreement shall survive until the first anniversary of the Closing.

 

14.           Fees and Expenses.  Within three (3) days of Closing, the Company
agrees to pay (i) Purchaser’s legal expenses incurred in connection with the
preparation and negotiation of the Transaction Documents up to $10,000 and (ii)
to MAG a due diligence fee in the amount of $10,000.

 

15.           Attorneys’ Fees.  If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the Warrants or the
Certificate of Determination, the prevailing party or parties shall be entitled
to receive from the other party or parties reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which the prevailing
party or parties may be entitled.

 

16.           Successors.  This Agreement shall inure to the benefit of and be
binding upon Purchaser, MAG and the Company and their respective successors and
legal representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person. Neither the Company nor Purchaser may assign
this Agreement or any rights or obligation hereunder without the prior written
consent of the other party.

 

17.           No Waiver; Modifications in Writing.  No failure or delay on the
part of the Company, MAG or Purchaser in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.  The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Company, MAG or Purchaser at law or in
equity or otherwise.  No waiver of or consent to any departure by the Company,
MAG or Purchaser from any provision of this Agreement shall be effective unless
signed in writing by the party entitled to the benefit thereof, provided that
notice of any such waiver shall be given to each party hereto as set forth
below.  Except as otherwise provided herein, no amendment, modification or
termination of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of each of the Company, MAG and the Purchaser.  Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement, and any consent to any departure
by the Company, MAG or Purchaser from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Agreement, no notice to or demand on the Company in any case shall
entitle the Company to any other or further notice or demand in similar or other
circumstances.

 

18.           Entire Agreement.  This Agreement, together with Transaction
Documents, constitutes the entire agreement among the parties hereto and
supersedes all prior agreements, understandings and arrangements, oral or
written, among the parties hereto with respect to the subject matter hereof and
thereof.

 

18

--------------------------------------------------------------------------------


 

19.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby.

 

20.           APPLICABLE LAW.  THE VALIDITY AND INTERPRETATION OF THIS
AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ACTIONS, SUITS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT ONLY IN
STATE OR FEDERAL COURTS LOCATED IN THE CITY OF LOS ANGELES, CALIFORNIA AND
HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.

 

21.           Counterparts.  This Agreement may be executed in two or more
counterparts and may be delivered by facsimile transmission, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

22.           If the foregoing correctly sets forth our understanding, please
indicate your acceptance thereof in the space provided below for that purpose,
whereupon this Agreement shall constitute a binding agreement among the Company,
the Purchaser and MAG.

 

19

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

Spescom Software Inc.

 

 

 

 

 

By:

/s/ Keith Stentiford

 

 

 

Name:

Keith Stentiford

 

 

Title:

Chief Executive Officer

 

20

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED:

 

 

 

 

 

 

Monarch Pointe Fund Ltd.

 

 

 

 

 

By:

/s/ Harry Aharonian

 

 

 

Harry Aharonian

 

 

Portfolio Manager

 

 

M.A.G. Capital, LLC

Addresses for Notice to Purchaser and MAG:

 

 

 

M.A.G., Capital, LLC

 

555 South Flower Street, Suite 4500

By:

/s/ Harry Aharonian

 

Los Angeles, California 90071

 

Harry Aharonian

Attention:  David Firestone

 

Portfolio Manager

Facsimile:  (213) 533-8285

 

 

 

with copy to:

 

 

 

David C. Ulich, Esq.
Sheppard, Mullin, Richter & Hampton LLP
333 South Hope Street, 48th Floor
Los Angeles, California 90071
Facsimile: (213) 620-1398

 

21

--------------------------------------------------------------------------------